OPINION — AG — ** GASOLINE TAX — PURPOSE — PROCEDURES ** OPINION CONSTRUING THE LEGISLATIVE EFFECT OF AN EXCISE TAX OF ONE CENT UPON EACH GALLON SOLD, ETC., AND AFTER JUNE 1, 1949, TO AND INCLUDING MAY 31, 1951; PROVIDES THE MANNER IN WHICH SAID TAX SHALL BE REPORTED AND COLLECTED; PROVIDES FOR CERTAIN EXEMPTIONS FROM SAID TAX. (ANALYSIS OF HOUSE BILL NO. 325 — GASOLINE TAX, USE THEREOF, CONSTRUCTING BRIDGES, CULVERTS, SURFACING AND RESURFACING OF SCHOOL BUS ROUTES AND MAIL ROUTES IN THE COUNTIES) (ROADS, HIGHWAYS, TAX, BRIDGES, CONSTRUCTION, MATERIALS, PURCHASE) CITE: 68 O.S. 522 [68-522], 68 O.S. 668.1 [68-668.1], 69 O.S. 44 [69-44] 69 O.S. 322 [69-322]  (MAINARD KENNERLY) 68 O.S. 660B [68-660B]